United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-60015
                           Summary Calendar


     UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

           versus

     THOMAS SPELL,

                                           Defendant-Appellant.



           Appeal from the United States District Court
             for the Northern District of Mississippi
                        USDC No. 1:04-CR-23



Before GARWOOD, JONES and SMITH, Circuit Judges.

PER CURIAM:*

     Thomas Spell appeals his jury-trial conviction for knowingly

possessing a computer containing images of child pornography that

had been shipped or transported in interstate commerce by means of

computers.1    Spell’s sole contention on appeal is that the evidence


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         The single count indictment alleges that:

     “On or about September 25, 2003, in the Northern District
     of Mississippi, THOMAS SPELL and JOHN DAVID BAKER,
     defendants, aided and abetted by each other, did
     knowingly possess a computer containing images of child
at trial was insufficient to support his conviction because the

testimony of certain witnesses was not credible.2

     Because Spell unsuccessfully moved for a judgment of acquittal

at the close of the Government’s case and at the close of the

evidence the standard of review in assessing his sufficiency

challenge is “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable

doubt.”     Jackson v. Virginia, 443 U.S. 307, 319 (1979).      The

testimony and evidence challenged by Spell is not facially such as

to compel the conclusion that no reasonable juror could properly

credit it, and it did not “relate[] to facts the witness[es] could

not possibly have observed or to events which could not have

occurred under the laws of nature.”     United States v. De La Rosa,

171 F.3d 215, 221 (5th Cir. 1999) (quotation marks omitted).

Accordingly, we will not disturb the credibility determinations of

the jury.   See id.

                            AFFIRMED.


     pornography that had been shipped and transported in
     interstate commerce by means of computers, in violation
     of Title 18, United States Code, Sections 2252A(a)(5)(B)
     and 2256(8)(A).”

Named co-defendant Baker pled guilty, pursuant to a plea agreement,
and testified for the Government.
     2
       Spell does not contend that the testimony of the Government
witnesses, if believed, together with the exhibits, is insufficient
to support the verdict.

                                 2